NUMBER 13-11-0000166-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE MARCUS KYLE FREE
 
 

On Application for Writ of Prohibition or Injunction
Or for Expedited Ruling on Appellant’s Motion to
Suspend.
 
 

MEMORANDUM OPINION
 
Before Justices Garza, Vela, and Perkes
Per Curiam
Memorandum Opinion[1]
Relator, Marcus Kyle Free, filed an
“Application for Writ of Prohibition or Injunction or for Expedited Ruling on
Appellant’s Motion to Suspend”[2]
in the above cause on March 28, 2011.  The Court requested and received a
response to the application from the real party in interest herein, Cathy Diane
Lewis.
The Court, having examined and
fully considered the “Application for Writ of Prohibition or Injunction or for
Expedited Ruling on Appellant’s Motion to Suspend” and the response thereto, is
of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the application for writ of prohibition or injunction or for
expedited ruling is DENIED.  See Tex.
R. App. P. 52.8(a), (d).
 
                                                                                                            PER
CURIAM
Delivered and filed the 
11th day of April, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
 


[2] In an appeal pending before this
Court in appellate cause number 13-11-00113-CV, relator had previously filed a
“Motion to Suspend Enforcement of the Injunctive Relief Portions of the Final
Judgment.”  The Court’s ruling on that motion will be rendered by separate
order issued in that cause.